 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll packinghouse employees at the Employer's Port Norris, NewJersey, operation, excluding bookkeepers, office clerical employees,timekeepers, foremen other than working foremen, managers, boatcaptains, crewmen, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]A. K. Allen Co.,Inc.,American Hydrolube Corp., Precision DiscGrinding Corp.,and- Small Lot Turning,Inc.andDistrict 15,International Association of Machinists,AFL-CIO.Case No.2-CA-4816.March 12,1957DECISION AND ORDEROn August 28, 1956, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent Companies had engaged in and were engaging in certainunfair labor practices in violation of Section 8 (a) (5) and (1) of theAct, and recommending that they cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent Companies filedexceptions to the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner, with the following additions.The Respondent Companies contend that the four-company unitheld appropriate by the Board in the earlier representation case isinappropriate.'The Board therein found that the four RespondentCompanies constitute a single, integrated enterprise and Employerand that the production and maintenance employees of the four com-panies constitute a single appropriate unit.The record shows thatthe only change in the Employer's operations since the Board's earlierdecision is a. change of address for Small Lot Turning, Inc., which inearly 1956 moved from its former common location with the otherthree companies at 57 Meserole Avenue, Brooklyn, New York, to aseparate location at 65 Rushmore Street, Westbury, Long Island.Upon the entire record of both the representation case and the in-stant complaint case, we find that the change with respect to Small LotTurning, Inc., is insufficient to affect our earlier unit finding that the1 Case No. 2-RC-7357, not reported in printed volumes of Board Decisions and Orders.117 NLRB No. 89. A.K. ALLEN CO., INC.569production and maintenance employees of the four Respondent Com-panies constitute an appropriate unit and we hereby affirm such unitfinding.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent Companies, A. K.Allen Co., Inc., American Hydrolube Corp., Precision Disc GrindingCorp., 57 Meserole Avenue, Brooklyn, New York, and Small Lot Turn-ing, Inc., 65 Rushmore Street, Westbury, Long Island, New York, theirofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with District 15, InternationalAssociation of Machinists, AFL-CIO, as the exclusive bargainingrepresentative of all production and maintenance employees at theBrooklyn, New York, plants of A. K. Allen Co., Inc., American Hydro-lube Corp., and Precision Disc Grinding Corp., and at the Westbury,Long Island, New York, plant of Small Lot Turning, Inc., includingthe shipping clerk, inspector, and job timekeeper, but excluding officeclerical employees, professional employees, technical employees, thedesigner, watchmen, guards, and supervisors as defined in the Act, withrespect to grievances, labor disputes, wages, rates of pay, hours of'employment, or other conditions of employment.(b) In any manner interfering with the efforts of the above-namedunion to bargain collectively with the Respondent Companies on be-half of the employees in the appropriate unit.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Upon request, bargain collectively with the above-named unionas the exclusive representative of all employees in the appropriate unit,described above, with respect to grievances, labor disputes, wages, ratesof pay, hours of employment, and other conditions of employment, and,if an agreement is reached, embody it in a signed contract.(b)Post at its office and places of business in Brooklyn, New York,and Westbury, Long Island, copies of the notice attached to the Inter-mediate Report marked "Appendix." 2Copies of said notice, to befurnished by the Regional Director for the Second Region, shall, afterbeing duly signed by the Respondent Companies' authorized repre-sentative or representatives, be posted by the Respondent Companiesimmediately upon receipt thereof, in conspicuous places, including allplaces where notices to employees are customarily posted, and main-9 This notice is amended by substituting for the words"The Recommendations of aTrial Examiner" the words "A Decision and Order." In the event that this Order isenforced by a decree of the United States Court of Appeals, there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order." 570tained by them for at least sixty (60) consecutive days thereafter.Reasonable steps shall be taken by the Respondent Companies to in-sure that said notices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order what steps it hastaken to comply therewith.INTERMEDIATE REPORTSTATEMENT OF THE CASEA charge having been duly filed and served, a complaint and notice of hearingthereon having been issued and served by the General Counsel of the NationalLabor Relations Board, and separate but identical answers having been filed byeach of the above-named Companies, herein collectively called the Respondent, ahearing involving allegations of unfair labor practices in violation of Section 8(a) (1) and (5) of the National Labor Relations Act, as amended, 61 Stat. 136,herein called the Act, was held in New York, New York, on June 25, 27, and July18, 1956, before the duly designated Trial Examiner.In substance the complaint alleges and the answer denies that the Respondent,since on or about December 12, 1955, has refused to bargain collectively with theabove-named Charging Union as the exclusive bargaining representative of em-ployees in an appropriate unit, although at all times since October 20, 1955, theUnion has been the exclusive bargaining representative of such employees, andthereby has interfered with, restrained, and coerced employees in the exercise ofrights guaranteed by the Act.At the hearing all parties were represented, were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidence pertinent tothe issues, to argue orally upon the record, and to file briefs and proposed findingsand conclusions.Arguments were waived.Although counsel for the Respondentrequested, and was granted, three extensions of time to file briefs, under date ofAugust 20, 1956, a letter from Max Grossman informed the Trial Examiner thatCounsel Gray had "left for Europe" and "will stand on the record."At the conclusion of the hearing counsel for the Respondent moved to dismiss thecomplaint, and ruling upon the motion was then reserved. It is disposed of by thefollowing findings, conclusions, and recommendations.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTA. K. Allen Co., Inc., American Hydrolube Corp., Precision Disc Grinding Corp.,and Small Lot Turning, Inc., each are New York corporations. In a Decision andDirection of Election (2-RC-7357, not reported in printed volumes of Board Deci-sions and Orders) issued on September 21, 1955, the Board found that the above-named corporations constituted a "single, integrated enterprise and Employer."Said employer is engaged in the business of the manufacture and distribution ofair cylinders, valves, grease fittings, and screw machine parts and the performanceof grinding services, with principal offices and place of business in Brooklyn, NewYork.Contrary to the contention of the Respondent, the Trial Examiner finds, in ac-cordance with the Board's finding in the above-cited decision, that it is engaged incommerce within the meaning of the Act.Not only does the Trial Examiner con-sider himself bound by the Board's finding on this point, particularly since no newevidence to the contrary was introduced by the Respondent, but the finding alsoacquired additional support in commerce data introduced by General Counsel atthe hearing before this Trial Examiner. Such data is more current than that beforethe Board, and covers the period of the alleged refusal to bargain. It was stipulatedat the hearing that 3 of the 4 companies involved, in the period from April 1, 1955,toMarch 31, 1956, had sales outside the State of New York totalling $135,486.23.H. THE LABOR ORGANIZATION INVOLVEDDistrict 15, International Association of Machinists, AFL-CIO, is a labor organiza-tion admitting to membership employees of the Respondent. A.K. ALLEN CO., INC.HI. THE UNFAIR LABOR PRACTICES571The complaint alleges, in the above-cited representationcasethe Board found,and the Trial Examiner now finds that all productionand maintenanceemployeesat the plants of A. K. Allen Co., Inc., American Hydrolube Corp., Precision DiscGrinding Corp., and Small Lot Turning, Inc., including the shipping clerk, inspectorand job timekeeper, but excluding office clerical employees, professional employees,technical employees, the designer, watchmen, guards, and supervisors as defined in theAct constitutea unitappropriate for the purposes of collective bargaining withinthe meaningof Section 9 (b) of the Act. (Although in its answer the Respondentdenies the appropriateness of the unit, it offered no new evidence pertinent to theissuesbefore the Board.)A Board election was conducted on October 20, 1955, among the employees inthe above unit.On or about October 28, 1955, as a result of the election, the RegionalDirector for the Second Region certified the Union as the exclusive bargainingrepresentative of the employees in the said unit.The sole issue of fact before him for determination, in the opinion of the TrialExaminer, is whether or not the Respondent, after the Union's certification, failedand refused to bargain with it.The following findings rest upon the undisputedtestimony of a union representative and unchallenged documents in the record.In the latter part of November or early December 1955, Union RepresentativeClinton H. Brown telephoned to A. K. Allen and asked for a meeting to negotiatea contract.Allen referred Brown to Attorney Gray.On December 12 Brown wrotetoGray, enclosing a proposed contract, and requesting "an early mutually con-venient date for negotiations."On December 15 Gray replied to Brown, stating inpart that Allen was then out of town, and that "until I talk to him, I am in nopositionto do anything about this matter."Gray did not communicate thereafter with Brown.During January Brown madeseveral unsuccessful efforts to reach Allen by telephone.On February 8 Brownwrote to Allen, again requesting a negotiating meeting, and stating that unless a meet-ing could be arranged before February 21, 1956, charges would be filed "with ap-propriate Government agencies."The Respondent made no reply.On March 8, 1956, the Union filed with the Board a charge of refusal to bargain,which was duly served upon the Respondent.On April 16, 1956, Brown wrote toeach of the four companies comprising the Respondent, again requesting negotiations.No reply was received.The Union's final letters were sent by registered mail, thereceipts are in evidence.It is clear from undisputed evidence that the Respondent, since the first effort madeby the Union to negotiate, has chosen to ignore the Union and its own obligation tobargain with it.The Trial Examiner concludes and finds that by such conduct the Respondent,sinceon or about December 12, 1955, has refused to bargain with the Union asthe exclusive representative of employeesin anappropriate unit, and thereby hasinterfered with, restrained, and coerced employees in the exercise of rights guaranteedby the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYIt has been found that the Respondent has engaged in the unfair labor practiceof refusing to bargain collectively with the chosen representative of its employees. Itwill therefore be recommended that it cease and desist therefrom and from like andrelated conduct.Itwillbe further recommended that the Respondent bargaincollectively, upon request, with the Union as the exclusive representative of itsemployees in the aforesaid appropriate unit.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.District 15, International Association ofMachinists,AFL-CIO, is a labororganization within the meaning of Section 2 (5) of the Act. 572DECISIONS OF NATIONAL LABOR, RELATIONS BOARD2.All production and maintenance employees at the Brooklyn, New York, plantsof A. K. Allen Co., Inc., American Hydrolube Corp., Precision Disc GrindingCorp., and Small Lot Turning, Inc., including the shipping clerk, inspector, and jobtimekeeper, but excluding office clerical employees, professional employees, technicalemployees, the designer, watchmen, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (h) of the Act.3.District 15, International Association of Machinists, AFL-CIO, was, on October20, 1955, and at all times since then has been, the exclusive representative of all em-ployees in the aforesaid unit for the purposes of collective bargaining within the mean-ing of Section 9 (a) of the Act.4.By refusing on and after December 12, 1955, to bargain collectively with theaforesaid Union as the exclusive representative of all employees in the appropriateunit, the Respondent has engaged in and is engaging in an unfair labor practice withinthe meaning of Section 8 (a) (5) of the Act.5.By the aforesaid unfair labor practice the Respondent has interfered with,restrained, and coerced employees in the exercise of rights guaranteed in Section 7of the Act, thereby engaging in an unfair labor practice within the meaning of Section8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor RelationsAct, we hereby notify our employees that:WE WILL bargain collectively upon request with District 15, InternationalAssociation of Machinists, AFL-CIO, as the exclusive representative of allemployees in the bargaining unit described herein, with respect to grievances,labor disputes, wages, rates of pay, hours of employment and other conditionsof employment, and, if an understanding is reached, embody such understand-ing in a signed agreement.The bargaining unit is:All production and maintenance employees at our plants, including theshipping clerk, inspector, and job timekeeper, but excluding office clerical em-ployees, professional employees, technical employees, the designer, watchmen,guards, and supervisors as defined in the Act.WE WILL NOT in any manner interfere with the efforts of the above-namedUnion to bargain collectively with us, or refuse to bargain with said Union as theexclusive representative of all our employees in the bargaining unit set forthabove.A. K. ALLEN CO.,INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)AMERICAN HYDROLUBE CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)PRECISION DISC GRINDING CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)SMALL LOT TURNING, INC.,Employer.Dated-------------------By-------------------------------------------(Repiesentative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any othermaterial.